1

2                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
3

4
      Angenora Collins                      Case No. 4:19-cv-06152-HSG
5
      Plaintiff(s)
6                                           (PROPOSED) ORDER ON
7                                           STIPUALTION TO CONTINUE
             v.
8                                           MEDIATION DATE
9     Navient Solutions, LLC.
10    Defendant(s).
11

12
           Pursuant to Plaintiff Angenora Collin’s and Defendant Navient Solutions,
13

14   LLC’s Stipulation to Continue Mediation Date, and for good cause appearing, it is

15   hereby ordered that the parties shall complete the court-supervised mediation no
16
     later than June 12, 2020.
17

18

19                                              BY THE COURT:
20    DATED: 4/9/2020                           __________________
21
                                                                   , J.
22

23

24

25

26

27

28
